DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/22/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20070214877 teaches a method/system comprising positioning a downhole fluid sampling tool into a wellbore (figs. 15-17); performing a pressure test operation within the wellbore (paragraphs 0098 and 0118); performing a pumpout operation within the wellbore (paragraphs 0119-0130); and identifying formation parameters (paragraphs 0088-0092, 0100, 0105, 0125-0127).  However, it is not reasonably taught or suggested that the method/system also includes building a correlation model that relates a pumpout trend to the one or more formation parameters; and estimating at least one of a clean fluid composition or a reservoir fluid property in a reservoir fluid using the correlation model.
US 20100294491 is a reference of interest, but it fails to reasonably teach or suggest that there is a pressure test, or that a correlation model is built that relates a pumpout trend to the one or more formation parameters; and estimating at least one of a clean fluid composition or a reservoir fluid property in a reservoir fluid using the correlation model.
US 20150226059 is a reference of interest, but it fails to reasonably teach or suggest that there is a pressure test, or that a correlation model is built that relates a pumpout trend to the one or more formation parameters; and estimating at least one of a clean fluid composition or a reservoir fluid property in a reservoir fluid using the correlation model.
The other cited prior art of record, whether considered alone or in combination, fails to overcome the aforementioned deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674